238 P.3d 438 (2010)
237 Or. App. 206
In the Matter of G.L., a Child.
Department of Human Services, Petitioner-Respondent,
v.
E.L., Appellant.
In the Matter of M.L., a Child.
Department of Human Services, Petitioner-Respondent,
v.
E.L., Appellant.
In the Matter of E.L., a Child.
Department of Human Services, Petitioner-Respondent,
v.
E.L., Appellant.
08274J, 08275J, 08276J; Petition Numbers 08274J01, 08275J01, 08276J01; A144978 (Control), A144979, A144980.
Court of Appeals of Oregon.
Submitted July 30, 2010.
Decided September 1, 2010.
*439 Peter Gartlan, Chief Defender, and Holly Telerant, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, David B. Thompson, Interim Solicitor General, and Laura S. Anderson, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and SERCOMBE, Judge.
PER CURIAM.
In this juvenile dependency case, following a contested permanency hearing held on October 1, 2009, the trial court entered judgment changing the children's permanency plans to adoption. The judgment was entered on February 9, 2010. Father appeals, advancing a number of assignments of error, including that the trial court's delayed entry of judgment violated ORS 419B.476(5), which requires the court to enter its judgment within 20 days of the permanency hearing. The Department of Human Services concedes that error. We agree and accept the concession. In light of that, we need not address father's other assignments of error.
Reversed and remanded.